FORM OF WARRANT




THESE WARRANTS MAY BE EXERCISED PRIOR TO ANY REGISTRATION STATEMENT COVERING THE
SHARES OF COMMON STOCK UNDERLYING THE WARRANTS BEING DECLARED EFFECTIVE BY THE
SECURITIES AND EXCHANGE COMMISSION, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933.  UNLESS OTHERWISE
PROVIDED HEREIN, THE FILING OF ANY SUCH REGISTRATION STATEMENT SHALL BE AT THE
SOLE DISCRETION OF THE COMPANY.  THE WARRANTS MAY ONLY BE EXERCISED IN THOSE
STATES IN WHICH IT IS LEGALLY PERMISSIBLE TO DO SO.




WARRANT NUMBER                          PCS EDVENTURES!.COM, INC.
                  NUMBER OF WARRANTS

         *******                               Incorporated Under the Laws of
the State of Idaho                 *****




CERTIFICATE FOR WARRANTS TO PURCHASE COMMON STOCK

This Warrant Certificate Certifies that ******** registered assigns (the
"Warrant Holder"), is the registered owner of the above indicated number of
Warrants expiring at 11:59 p.m. Mountain Time, 36 months from the date hereof
(the "Expiration Date").  One (1) Warrant entitles the Warrant Holder to
purchase one share of “restricted” Rule 144 Common Stock, no par value (the
"Share"), from the Company at a purchase price of $0.15 per share of Common
Stock (the "Exercise Price").  These Warrants are fully vested and exercisable.

 

              This Warrant may be exercised in full by the Warrant Holder hereof
by delivery of an original or facsimile copy of the Warrant Exercise Form, duly
executed by such Warrant Holder and surrender of the original Warrant within
five (5) days of exercise, to the Company at its principal office, accompanied
by payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company, in the amount obtained by multiplying the
number of shares of Common Stock for which this Warrant is then exercisable by
the Exercise Price. 




The Warrant Holder of the Warrants evidenced by this Warrant Certificate may
exercise all or part of the Warrants during the Exercise Period and in the
manner stated hereon.  The Exercise Price shall be payable in lawful money of
the United States of America and in cash or by certified or bank cashier's check
or bank draft payable to the order of the Company.  If upon exercise of any
Warrants evidenced by this Warrant Certificate the number of Warrants exercised
shall be less than the total number of Warrants so evidenced, there shall be
issued to the Warrant Holder a new Warrant Certificate evidencing the number of
Warrants not so exercised.  No fractional shares may be purchased.




No Warrant may be exercised after 5:00 p.m. Mountain Time on the Expiration Date
and any Warrant not exercised by such time shall expire and become void unless
extended by the Company.




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its CEO
and by its Secretary, each by a facsimile of his signature and has caused a
facsimile of its corporate seal to be imprinted hereon.




Dated:

March 31, 2011

                                Expiration Date: March 31, 2014




PCS EDVENTURES!.COM, INC.




 By  [formofwarrant001.jpg] [formofwarrant001.jpg]               By
___________________________________

       Anthony A. Maher

                 Donald J. Farley

       Chairman & CEO

                 Secretary







(Seal)





--------------------------------------------------------------------------------




WARRANT EXERCISE FORM







The undersigned Warrant Holder hereby elects to exercise Warrants to purchase a
total of ____________ shares of the Common Stock of PCS Edventures!.COM, Inc.,
an Idaho corporation (the “Company”), in accordance with the Warrant
Certificate.




Simultaneous with the surrender of this Warrant Exercise Form, the undersigned
hereby tenders to the Warrant Agent:




the sum of $______________________, representing the full Warrant Price for the
above-referenced Warrant Shares.







Registered Warrant Holder













By:

    Printed Name




_______________________________

 Signature

    






